Citation Nr: 0017285	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  95-21 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a leg disorder.  

3.  Entitlement to an initial evaluation in excess of 30 
percent for asthma.  

4.  Entitlement to an increased evaluation for sinusitis, 
currently rated as 30 percent disabling.  

5.  Entitlement to an increased evaluation for nasal polyps, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


REMAND


The veteran had active duty from March 1985 to September 
1987.

A hearing before a member of the Board was conducted in March 
2000.  The tape of that hearing was incomplete and, 
therefore, in part inaudible.  Therefore, a complete 
transcript of that hearing could not be made.  

In light of this, the veteran was offered the opportunity for 
another hearing.  In response, the veteran specified that he 
wanted to attend a hearing before a member of the Board by 
means of video-conference.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should schedule the veteran for a 
hearing before a member of the Board by 
means of video-conference.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



